Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12/21/2021 has been entered and fully considered. 
Claims 1,2,3,6,8 are pending, of which claims 1 and 6 were amended.  The amendments of claims 1 and 6 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 1, including "and comprising a crosslinked aromatic polyamide," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 6, including " and comprising a crosslinked aromatic polyamide," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-2012/0012527 - A1 (herein known as ALLEN).

With regard to claim 1, ALLEN teaches a gas separation membrane comprising, especially at abstract, para 1
a separation functional layer disposed on the porous support layer, especially at abstract and para 5-8, and "a separation functional layer disposed on the porous support layer" is considered part of the preamble, since "comprising" follows this portion
a crosslinked aromatic polyamide (within the scope of a crosslinked aromatic polyamide obtained by polycondensation of a polyfunctional aromatic amine with a polyfunctional aromatic acid halide), especially at abstract, para 5-8; "a crosslinked aromatic polyamide obtained by polycondensation of a polyfunctional aromatic amine with a polyfunctional aromatic acid halide" is considered a product-by-process limitation; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); 
the crosslinked aromatic polyamide containing aromatic-ring-bonded fluorine atoms, especially at para 9-10


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US-2012/0012527 - A1 (herein known as ALLEN).

With regard to claim 2, ALLEN teaches 
"30 carbon atoms" and fluorine of 2 atoms, which is a ratio of the number of fluorine atoms to the number of carbon atoms 0.067 which is within the claimed range, especially at para 26,27


With regard to claim 3, ALLEN teaches
 "30 carbon atoms" and fluorine of 2 atoms, which is a ratio of the number of fluorine atoms to the number of carbon atoms 0.067 which is within the claimed range, especially at para 26,27 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize of ALLEN  with "30 carbon atoms" and fluorine of 2 atoms, which is a ratio of the number of fluorine atoms to the number of carbon atoms 0.067 which is within the claimed range of ALLEN since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Allowable Subject Matter
.


Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 4, particularly “Rejections Under 35 USC 112 Claims 1-3, 6 and 8 are rejected under 35 USC 112(b) as being indefinite for the reasons stated on pages 2-3 of the Office Action. Claims land 6 have been amended so as to clarify the language objected to by the Examiner. It is submitted that all pending claims satisfy definiteness requirements. "
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 1, including "and comprising a crosslinked aromatic polyamide," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).; The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 6, including " and comprising a crosslinked aromatic polyamide," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


page(s) 4, particularly “Present Invention and Its Advantages The present invention, as recited in claim 1, is directed to a gas separation membrane that includes: [1] a porous support layer; and [2] a separation functional layer disposed on the porous support layer, wherein (i) the separation functional layer constitutes a crosslinked aromatic polyamide obtained by polycondensation of a polyfunctional aromatic amine with a polyfunctional aromatic acid halide, and (i1) the crosslinked aromatic polyamide contains aromatic-ring-bonded fluorine atoms and/or nitrogen-atom-bonded fluorine atoms. 
page(s) 5, particularly “With respect to feature [2](i1), paragraph [0039] of the originally filed application, as well as paragraph [0066] of the published version of this application, i.e. published US ’561 (US 2020/0147561), discusses the following advantages,
In response, respectfully, the Examiner does not find the argument persuasive.  Anticipation is not rebuttal by merely recognizing additional advantages or latent properties present in the prior art.
Also, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)



page(s) 5, particularly “Allen ’527 is directed to a polymeric membrane which includes as an active layer two chemically distinct crosslinked polyamide layers that are crosslinked with each other at an interface and disposed on a support. The Examiner cites paragraphs [0009] and [0010] of Allen ’?527 which disclose methods for forming the polyamide layers that include reacting an acyl halide of Formula 2, i.e. R'-(COX), (wherein “X” may be fluorine), followed by reaction with a hexafluoroalcohol group of Formula 1A:
page(s) 5, particularly “Eormaia LA f cay wherein R° may be an aromatic or heterocyclic group. Note that in the reaction with the acyl halide of Formula 2, the halide (e.g. fluoride) is replaced and does not end up in the final polyamide product. Also note with respect to the hexafluoroalcohol group of Formula 1A that 
page(s) 6, particularly “the fluorine atoms remain bonded to carbon atoms only, such that no aromatic-ring-bonded fluorine atoms or nitrogen-atom-bonded fluorine atoms can exist in the final product.
page(s) 6, particularly “Allen ’527 fails to disclose or suggest a crosslinked aromatic polyamide that contains aromatic-ring-bonded fluorine atoms or nitrogen-atom-bonded fluorine atoms as in feature [2](i1) of the claimed invention. Thus, anticipation fails to be 
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to Applicant's assertion "no aromatic-ring-bonded fluorine atoms", ALLEN states at para 10 "R1 represents...aromatic...X is selected from the group consisting of fluorine," (i.e. aromatic-ring-bonded fluorine atoms). Applicant has failed to provide evidence establishing the asserted "the halide (e.g. fluoride) is replaced and does not end up in the final polyamide product" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)  
Otherwise, see aromatic-ring-bonded fluorine atoms, after the crosslinking reaction with trimesoyl chloride (TMC), at para 47

Applicant argues at page(s) 6, particularly “Still further, Allen °527 fails to recognize or suggest advantages associated with the present invention, such as advantageous separation selectivity regarding the separation of light gases from carbon dioxide and nitrogen as discussed above and described in paragraph [0039] of the original specification; and such as the comparative test evidence of Table 1 in the specification as discussed above. Consequently, even assuming that prima facie obviousness has been properly alleged, such obviousness has been rebutted by this evidence. Conclusion"

In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776